DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 05/16/2022 was entered with pending Claims 1, 3-11 and cancelled Claim 2. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
execute an evaluation processing to perform a comparison between a position of the region of interest calculated by the region-of-interest calculation processing and a position of the traffic signal image detected by the traffic signal image detection processing and evaluate certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image, wherein, in the evaluation processing, the computer is configured to: execute the region-of-interest calculation processing and the traffic signal image detection processing a plurality of times at different times; use data acquired as a result of executing the region-of-interest calculation processing and the traffic signal image detection processing the plurality of times to calculate a degree of variation of the position of the traffic signal image with respect to the position of the region of interest; and calculate an evaluation value that indicates the certainty of the traffic signal information from the degree of variation, wherein the evaluation value is inversely correlated to the degree of variation.
Claims 3-6, 9 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 7 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
evaluate certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image, wherein, in the evaluation processing, the computer is configured to: execute the region-of-interest calculation processing and the traffic signal image detection processing a plurality of times at different times; use data acquired as a result of executing the region-of-interest calculation processing and the traffic signal image detection processing the plurality of times to calculate a degree of variation of the position of the traffic signal image with respect to the position of the region of interest; and calculate an evaluation value that indicates the certainty of the traffic signal information from the degree of variation, wherein the evaluation value is inversely correlated to the degree of variation.
Claim 10 is dependent upon Claim 7 and are therefore allowable.

Independent Claim 8 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
evaluating certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image, 4Application Serial No.: 16/934,364 Docket No.: 94361-59 (08TMCD15502PA) wherein the evaluating the certainty of the traffic signal information comprises: calculating a degree of variation of the position of the traffic signal image with respect to the position of the region of interest based on positions of the region-of-interest and positions of the traffic signal image in the region of interest obtained at different times; and calculating an evaluation value that indicates the certainty of the traffic signal information from the degree of variation, wherein the evaluation value is inversely correlated to the degree of variation.
Claim 11 is dependent upon Claim 8 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667     
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667